Title: To George Washington from John Livingston, 15 August 1789
From: Livingston, John
To: Washington, George

 

Sir
Manor Livingston Augt 15. 1789

From a desire, to be servicable to my Country, I take the liberty of offering myself to your Excellency, as a candidate, for the office, of a Commissioner, for Indian Affairs, oppertunities have presented, which have given me an extensive Acquaintance, with the principal Sachams, and Cheifs of many of the Northern & Southern Nations of Indians, and I flatter myself, it is No Vanity to Say, that I have a considerable degree of influence over them, For the truth of this fact I can appeal to Gentlemen high in the public Confidence and conversant on this Subject, and have reason to beleive they will give me a sutiable recommendation. I have the Honor to be with the utmost respect. Sir Your Excellency Most obedient Humble Servant

John Livingston

